Citation Nr: 0948956	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the Veteran has basic eligibility for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel










INTRODUCTION

The Veteran had active service from September 24, 1956, to 
October 1, 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the VA, Regional 
Office (RO), in San Juan, Puerto Rico, which denied the above 
claim.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) 
received by the RO in July 2008, the Veteran indicated that 
he wished to be scheduled for a hearing before a Veterans Law 
Judge of the Board at the RO.  However, in September 2008, 
the Veteran withdrew his request for a hearing.


FINDING OF FACT

The Veteran's only active service was from September 24, 
1956, to October 1, 1957, which was not during a period of 
war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.6 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify and to assist a claimant as 
to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  However, in this case, Veterans Claims 
Assistance Act of 2000 (VCAA) notice is not required because 
the issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (VA is not required to provide 
notice of information and evidence necessary to substantiate 
a claim where the claim cannot be substantiated because there 
is no legal basis for the claim or undisputed facts render 
the claimant ineligible for the claimed benefit).  

As the analysis below demonstrates, the facts in this case 
are not in dispute.  As such, further development, is not 
required as the VCAA is not applicable where there is no 
reasonable possibility the Veteran can prevail in his appeal.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
also, Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-
2004.

VA Pension Benefits

VA pension benefits shall be paid to wartime Veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  A Veteran meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

With respect to the Korean Conflict, the period of war begins 
on June 27, 1950, 1961, and ends January 31, 1955.  38 C.F.R. 
§ 3.2(e).

With respect to the Vietnam era, the period of war begins on 
February 28, 1961, and ends May 7, 1975, in the case of a 
Veteran who service in the Republic of Vietnam during that 
period. In all other cases, the wartime period begins on 
August 5, 1964, and ends on May 7, 1975. 38 C.F.R. § 3.2(f).

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2). The term "active duty" includes full-
time duty in the Armed Forces, other than ACDUTRA.  38 
U.S.C.A. § 101(21).  See also 38 C.F.R. § 3.6(b) which states 
that Active duty means full time duty in the Armed Forces 
other than active duty for training.

Active military, naval, or air service also includes any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty or period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).

The threshold question that must be resolved in this appeal 
is whether the Veteran can be recognized as a wartime 
Veteran, as defined by VA laws and regulations, for 
nonservice connected pension purposes.  The Veteran asserts 
that he had service which meets the requirements for basic 
eligibility and that he is entitled to pension benefits 
because he is facing economic hardship.

The Veteran's only active service was from September 24, 
1956, to October 1, 1957; however, this active service is not 
considered to have been performed during either the Korean 
Conflict or the Vietnam era.

The Board must accept the service department's 
determinations.  See 38 C.F.R. § 3.203; see also Venturella 
v. Gober, 10 Vet. App. 340, 341-342 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  The Board has no 
equitable powers to do otherwise.

The Board finds that the Veteran has not provided evidence of 
wartime service that would not the requirements needed to 
establish basic eligibility for pension which are contained 
in 38 C.F.R. § 3.203.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that he is entitled to VA pension benefits.  While the Board 
has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which to allow the Veteran's 
claim.

Accordingly, the evidence shows that the Veteran has no 
qualifying military service that would render him eligible 
for nonservice-connected pension.  See Laruan v. West, 11 
Vet. App. 80, 84 (1998), citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).


ORDER

Basic eligibility for nonservice-connected VA pension 
benefits is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


